IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 97-CA-01401-SCT
CONG VO VAN, UT THI NGUYEN, LAN THI TRAN
AND MINH HOANG VAN
v.
GRAND CASINOS OF MISSISSIPPI, INC.

AND BRUCE LOPRETE

DATE OF JUDGMENT:                                10/14/97
TRIAL JUDGE:                                     HON. JOHN H. WHITFIELD
COURT FROM WHICH APPEALED:                       HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANTS:                         KELLY McKOIN
ATTORNEY FOR APPELLEES:                          SCOTT DERRICK SMITH
NATURE OF THE CASE:                              CIVIL - TORTS - OTHER THAN PERSONAL
                                                 INJURY AND PROPERTY DAMAGE
DISPOSITION:                                     REVERSED AND REMANDED - 12/17/98
MOTION FOR REHEARING FILED:                      12/31/98
MANDATE ISSUED:                                  4/12/99




     BEFORE PITTMAN, P.J., SMITH AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:




                                    STATEMENT OF THE CASE

¶1. Minh Hoang Van and Lan Thi Tran were arrested on July 24, 1993 and August 2, 1993, respectively,
on charges of cheating at a gambling game in violation of Miss. Code Ann. § 75-76-301(b) and § 75-76-
307 (1993). Cong Vo Van and Ut Thi Nguyen were arrested on August 18, 1993 on charges of
participating in a common plan or scheme to cheat at a gambling game in violation of Miss. Code Ann.
§ 75-76-301 and § 75-76-307(1993). A preliminary hearing was conducted and indictments were
returned against all defendants by a Harrison County grand jury. On March 26, 1996, the Harrison County
Circuit Court dismissed with prejudice the indictments for failure of the State of Mississippi to provide a
speedy trial as required by the Sixth and Fourteenth Amendments of the United States Constitution and
Section 26 of the Mississippi Constitution.

¶2. On March 19, 1997 Cong Vo Van ("Cong"), Ut Thi Nguyen ("Ut"), Lan Thi Tran ("Lan"), and Minh
Hoang Van ("Minh") filed a malicious prosecution action against Grand Casinos of Mississippi, Inc. ("Grand
Casinos") and Bruce Loprete in the Harrison County Circuit Court, First Judicial District. Grand Casinos
and Bruce Loprete subsequently filed a motion for summary judgment. The Circuit Court entered an order
sustaining such motion on the ground that the dismissal of the prior criminal charges against Cong, Ut, Lan,
and Minh on speedy trial grounds was not a "favorable termination" necessary to support a civil action for
malicious prosecution.

¶3. Cong, Ut, Lan and Minh appeal the lower court's grant of summary judgment, bringing a single issue for
review on appeal: whether a dismissal of criminal charges on constitutional grounds is a "favorable
termination" which would support a subsequent civil action for malicious prosecution.

                                          STATEMENT OF FACTS

¶4. At the time of their arrest, Minh and his wife Lan were employed as card dealers at Grand Casinos
located in Gulfport, Mississippi. Both administered playing cards to patrons at the mini baccarat tables.
Cong and his wife Ut are the parents of Minh. On July 13, 1993, video tape surveillance recorded Cong
and Ut sitting at a mini baccarat table at which Lan was dealing. The cameras allegedly recorded Lan
deviate from the established card shuffling policy enforced by Grand Casinos. During this time, the mini
baccarat players seated at Lan's table, including Cong and Ut, won eleven consecutive games. Prior to
Lan's deviation in shuffling, video surveillance revealed sporadic betting patterns by the players. However,
during the winning span, the players' wagers greatly increased resulting in a loss to Grand Casinos in excess
of $ 40,000.00. Lan was later filmed on July 20, 1993 utilizing a similar "false shuffling" technique.

¶5. On July 19, 1993 video surveillance captured Minh digressing from the established card shuffling policy
at a mini baccarat table. As a result, the mini baccarat players seated at Minh's table, including Cong and
Ut, won seven consecutive games. Again, the players' wagers greatly increased during this time in relation to
the wagers placed prior to the unusual shuffling technique exhibited by Minh. As a result of these seven
wins, Grand Casinos paid the players over $ 15,000.00.

¶6. Bruce Loprete was employed in the surveillance department at the Gulfport Grand Casinos at the time
the alleged incidents occurred. After viewing the video tapes himself, he contacted officials from the
Gulfport Police Department as well as the Mississippi Gaming Commission to view the tapes. In addition,
an investigator with the Isle of Capri Casino in Biloxi, Mississippi was contacted to view the tapes and
advise as to the possibility of "false shuffling." On August 17, 1993, affidavits against Cong, Ut, Lan, and
Minh were signed by members of the Gulfport Police Department and warrants for their arrests were
subsequently issued.

                                                   ANALYSIS

¶7. The issue of whether a dismissal of a criminal proceeding on constitutional grounds may be considered a
favorable termination necessary to support a subsequent malicious prosecution action comes to this Court
on first impression.

¶8. In order to prevail in a malicious prosecution suit, the plaintiffs, Cong, Ut, Lan, and Minh, must prove all
six elements of the tort by a preponderance of the evidence. The elements of a malicious criminal
prosecution are:

      (1.) The institution or continuation of original judicial proceedings, either criminal or civil;
      (2.) by, or at the insistence of the defendants;

      (3.) the termination of such proceeding in plaintiff's favor;

      (4.) malice in instituting the proceedings;

      (5.) want of probable cause for the proceedings; and

      (6.) the suffering of damages as a result of the action or prosecution complained of.

Junior Food Stores, Inc. v. Rice, 671 So. 2d 67, 73 (Miss. 1996); Bankston v. Pass Road Tire Ctr.,
Inc., 611 So. 2d 998, 1004 (Miss. 1992); C&C Trucking Co. v. Smith, 612 So. 2d. 1092, 1099-1100
(Miss. 1992); Page v. Wiggins, 595 So. 2d 1291, 1293 (Miss. 1992); Strong v. Nicholson, 580 So.
2d 1288, 1293 (Miss. 1991).

¶9. The issue in the present case pertains solely to the third element of the cause of action. The trial judge in
the case sub judice dismissed plaintiffs' malicious prosecution action due to lack of favorable termination of
the prior criminal proceeding. This Court conducts a de novo review of orders granting or denying summary
judgment, and the evidence must be viewed in the light most favorable to the party against whom the motion
was made. Pro-Choice Mississippi v. Fordice, 716 So. 2d 645, 649-50 (Miss. 1998). The trial judge in
this case was presented with no binding authority as to the present issue; therefore, whether summary
judgment was proper depends upon our ruling. Due to an absence of case law in Mississippi concerning
whether dismissal of a criminal action due to speedy trial violations should qualify as a final determination in
favor of the plaintiff, it is necessary to examine the views of other states regarding this issue.

¶10. The Second Circuit Court of Appeals, interpreting New York state law, thoroughly addressed the
question at hand in Murphy v. Lynn, 118 F.3d 938 (2d Cir. 1997), cert. denied, 118 S.Ct. 1051, (1998)
. Although the New York Court of Appeals has not yet decided this precise issue, the Second Circuit found
the intermediate state appellate courts have generally concluded that such dismissals on speedy trial grounds
are favorable to the accused. Murphy, 118 F.3d. at 949 (citing Loeb v. Teitelbaum, 432 N.Y.S.2d 300
(2d Dep't 1981); Campo v. Wolosin, 622 N.Y.S.2d 291(2d Dep't 1995)). The rationale in support of this
view is as follows:

      Part of the rationale for viewing a dismissal for the prosecution's failure to prosecute in timely fashion
      as favorable to the accused is that "the failure to proceed to the merits compels an inference of such
      an unwillingness or inability to do so as to imply a lack of reasonable grounds for the prosecution."
      Loeb v. Teitelbaum, 77 A.D.2d at 101, 432 N.Y.2d at 494; see generally Halberstadt, 194 N.Y.
      at 10-11, 86 N.E. at 803-04. Further, to view a dismissal for failure to prosecute within the time
      allowed as a termination not favorable to the accused would have the effect of unfairly "compel[ling]
      one charged with a criminal offense to waive his constitutional or statutory right to a speedy trial in
      order to preserve his right to civil retribution for a demonstrated wrong." Lenehan v. Familio, 79
      A.D.2d at 77, 436 N.Y.S.2d at 476.

Id. at 949-50.

¶11. The Second Circuit distinguished among the causes of abandonment and how the underlying cause
affects whether there has been a favorable termination of the proceedings. Relying on section 660 of the
Restatement Second of Torts, the Court found the prevailing view is if the abandonment was the result of a
compromise to which the accused agreed, or an act of mercy requested or accepted by the accused, or
misconduct by the accused, it is not a termination in favor of the accused for purposes of a malicious
prosecution claim. Murphy, 118 F.3d at 949. Mississippi has followed this view with regard to an act of
mercy, finding no favorable termination where the judge elected to dismiss the charges on the grounds of
mercy and leniency. See Stewart v. Southeast Foods, Inc., 688 So. 2d 733 (Miss. 1996). Also in line
with the prevailing view, this Court has held that a dismissal reached as a result of a voluntary settlement or
compromise does not constitute a termination in favor of the accused.(1) Jones v. Donald Co., 137 Miss.
602, 102 So. 540, (Miss. 1925).

¶12. In contrast, the Second Circuit recognized that abandonment brought about by the accused's assertion
of a constitutional privilege such as the right to a speedy trial does not fall within the aforementioned
categories, " . . . for the accused should not be required to relinquish such a privilege in order to vindicate
his right to be free from malicious prosecution." Murphy, 118 F.3d at 949.

¶13. Other states including California, Illinois, and Montana have considered the issue at hand and have
concurred with the result reached by New York(2). The Supreme Court of Montana, citing California law,
ruled that a dismissal for lack of speedy trial reflects on the merits and could be considered a termination in
favor of the accused. In so holding, the Court reasoned:

      'It is not essential to maintenance of an action for malicious prosecution that the prior proceeding was
      favorably terminated following trial on the merits. However, termination must reflect on the merits of
      the underlying action . . . A dismissal for failure to prosecute . . . does reflect on the merits of the
      action . . . The reflection arises from the natural assumption that one does not simply abandon a
      meritorious action once instituted.'

Sacco v. High Country Indep. Press, Inc., 896 P. 2d 411, 432 (Mont. 1995)(quoting Lackner v.
LaCroix, 602 P.2d 393, 395 (Cal. 1980)).

¶14. The record in the instant case contains no indication as to why the prosecution did not provide the
defendants in the initial action with a timely and speedy trial. However, according to the Circuit Court's
order dismissing the indictments, the prosecution as well as the defendants presented evidence and
arguments to the lower court concerning dismissal on the grounds of speedy trial. Since this information was
not provided, we may not speculate as to any cause underlying the abandonment of the present case.

¶15. The true issue at hand is whether the delay by the prosecution properly reflects on the merits of the
case. If so, a determination that dismissal on speedy trial grounds is a favorable termination sufficient to
support a malicious prosecution action would be justified by the reasoning of other courts. Although an
answer in the affirmative necessarily requires speculation in every case absent findings on the record
indicating reasons for delay, we feel the conclusion reached by other states on this issue is the only proper
conclusion.

¶16. At first glance, it appears that no malicious prosecution action could possibly stand in light of the fact
that neither a trial judge nor a jury technically ruled on the merits of the case. The very existence of the tort
of malicious prosecution relies on the existence of an innocent defendant who was maliciously accused,
wrongly suffered through court proceedings, and was damaged by the process. How, then, can we let the
accused sue in a subsequent suit for malicious prosecution if the basis of the claim - the innocence of the
accused - has not been proven? On the contrary, how can we allow the prosecution to delay the
proceedings long enough to cause the case to be dismissed and then prevent a person wrongly accused
from bringing a subsequent suit for malicious prosecution? There is no simple answer, but it is helpful to
approach this problem by considering what result should be avoided rather than what result should be
reached. We cannot ignore the possibility that the State could wrongly accuse a person, later conclude the
case lacks merit, and simply wait for the case to be dismissed rather than endure an expensive and time
consuming trial to determine lack of merit. If the accused has been damaged by the process but lacks
recourse to compensate those damages, the result would be unjust. Moreover, there lies the possibility that
someone wrongly accused would waive the right to a speedy trial in an effort to retain the option of bringing
a subsequent malicious prosecution cause of action. This too would bring a harsh result.

¶17. By finding that the State's failure to prosecute properly reflects on the merits of a criminal action and
therefore qualifies as a termination in favor of the plaintiff, the accused is given the opportunity to have his
day in court by way of a subsequent trial. The accused/plaintiff would then carry the burden of proving the
elements of malicious prosecution by a preponderance of the evidence. Whether a plaintiff was maliciously
prosecuted is a question of fact properly decided by the jury, not the trial judge.

¶18. If we were to adopt a different logic which would effectively bar a subsequent malicious prosecution
action, there would inevitably be some criminal defendants left with no remedy for a maliciously instituted
suit. We believe this result should be avoided.

                                               CONCLUSION

¶19. Although the issue presented has been considered by few states thus far, the conclusions reached by
those states are correct and are hereby adopted by this Court. We therefore reverse the ruling of the lower
court and remand this case for further proceedings consistent with this opinion.

¶20. REVERSED AND REMANDED.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., McRAE, ROBERTS, SMITH AND
WALLER, JJ., CONCUR. BANKS, J., CONCURS IN RESULT ONLY.


1. Although Mississippi has not considered this issue in relation to dismissal for lack of speedy trial, the
Federal District Court for the Southern District of Mississippi has found the quashing of an indictment based
on improper communication with grand jurors does not qualify as a favorable termination. Rhodes v.
Mabus, 676 F.Supp 755, 759 (S.D. Miss. 1987). Citing principles of New York law, the Court stated the
quashing of an indictment on procedural grounds is not sufficient to support a malicious prosecution action
due to lack of adjudication of innocence or probable cause. However, the facts in Rhodes are
distinguishable from the present case, and we are now able to examine case law which addresses the
precise issue at hand. See Russo v. State of New York, 672 F.2d 1014, 1019 (2nd Cir. 1982), modified
on reh'g, 721 F.2d 410 (2nd Cir. 1983)(applying New York law)(termination must be on merits or such as
to imply lack of reasonable grounds for prosecution); Singleton v. City of New York, 632 F.2d 185,
194-95 (2nd Cir. 1980)(termination must indicate innocence of defendant), cert. denied, 450 U.S. 920
(1981).

2. Although Alabama has not addressed how dismissal on speedy trial grounds affects a malicious
prosecution action, the Court of Civil Appeals has held when a trial is terminated on the basis of a
procedural or technical defect (in this case, a variance between the information and the proof), such
dismissal is considered to be in the accused's favor sufficient to support a malicious prosecution action. The
Court reasoned that the particular proceeding could not have been revived after termination, and was
therefore final and in favor of the accused. Kroger Co. v. Puckett, 351 So. 2d 582, 587 (Ala. Civ. App.
1977).